DETAILED ACTION
Applicants' arguments, filed January 25, 2021, have been fully considered.  Rejections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicants elected without traverse of Group I, claims 1-19, in the reply filed on August 11, 2020. Claims 20-21 remain withdrawn. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. 

Claim 12 recites, “wherein the water system or water source is not a water system or water source in need of purification and/or wherein the water system or water source is not treated with a filter in addition to the alumina nanoparticles”. The phrase  “and/or” renders the claim indefinite as it is unclear whether the claim requires the water system/source to not need purification, to not be treated with a filter other than alumina nanoparticles, or both. Clarification is requested. 
Claim 14 recites a “method of removing biofilm or preventing buildup of a biofilm, said biofilm being formed by at least one sessile microorganism in a water system comprising: contacting a water system in need of such removal or prevention of biofilm with a composition comprising alumina nanoparticles with an average particle size from about 1 nm to about 110 nm; wherein the concentration of the composition in an aqueous dispersion in the water system is between about 0.1 ppm and about 2000 ppm and is provided at a pH between about 6 and about 8”. The recitation of “wherein the concentration of the composition in an aqueous dispersion in the water system is between about 0.1 ppm and about 2000 ppm and is provided at a pH between about 6 and about 8” is indefinite because it is not clear whether the pH is being measured in the composition, the aqueous dispersion, or the water system. Thus, it remains unclear whether the “pH between about 6 and about 8” is required for the composition, the aqueous dispersion or the water system.  
Indefiniteness Remarks
	Applicants submit that claims 1 and 12 have been amended to remove “and/or”, so the indefiniteness rejection should be withdrawn. 
Examiner disagrees. Since “and/or” is still recited in the pending claims, Applicants argument is unpersuasive. 

Applicants submit that claim 14 “states that the composition contacts the water system; further the claim states that the ‘concentration of the composition in an aqueous dispersion in the water system is between about 0.1ppm and about 2000ppm and is provided at a pH between about 6 and about 8’”. Thus, the an aqueous dispersion is formed between the biocide and alumina nanoparticles from which the biocide and alumina nanoparticles from which the concentration is measured, so the rejection should be withdrawn.  
Examiner disagrees. The phrase “is provided at a pH between about 6 and about 8” may refer to the composition, the aqueous dispersion or the water system. Clarity is required. 


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 8-15, and 17-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Karaman (U.S. 7,491,337 – provided via IDS dated 6/14/2019) in view of Jeong (U.S. 2016/0151724). 
Karaman teaches a method for removing contaminants from water comprising 
Jeong teaches water purification system which inhibits microorganisms and sterilizes bacteria [0022] comprising alumina nanoparticles having a size of 1-100nm and a concentration of 50-500ppm [0056]. Jeong taches that fine particle alumina is preferably added at a size of 1-100nm and a concentration of 50-500ppm [0056] to sterilize bacteria and inhibit microorganisms. 
It would have been prima facie obvious to one having ordinary skill in the art formulating the composition of Karaman to include the fine particles of alumina taught by Jeong in order to effectively treat and remove microbial populations. 

Claim 1-5 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Karaman (U.S. 7,491,337 – provided via IDS dated 6/14/2019) in view of Jeong (U.S. 2016/0151724), the combination further in view of Burns (U.S. 2003/0029812). 
The combination of Karaman and Jeong is discussed above. 
Burns teaches a method of inhibiting microorganisms by applying a composition comprising a free halogen-generating biocide [0010-0012], a halogen stabilizer [0013], and a quaternary ammonium compound [0014]. The quaternary ammonium compound increases the efficacy of the free halogen-generating biocidal system (Abstract).  The halogen-generating biocide is hypochlorite [0010] or a bromide [0011]-[0012]. 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Karaman and Jeong to add a quaternary ammonium 


Obviousness Remarks
Applicant argue that the compositions for reducing or eliminating microbial populations and for treating biofilm in a water system are not a chlorination process or treatment, unlike Karaman. Although Applicant’s methods include a biocide in combination with the alumina nanoparticle, they do not include chlorine or hypochlorite. Instead, Applicant’s biocides are an aldehyde, a biocidal amine compound, a peroxycarboxylic acid, a quaternary phosphonium salt, a halogenated compound, a sulfur compound, a bromide, or a combination thereof.
Examiner disagrees. Karaman teaches using any known disinfectant to remove contaminants, and explicitly teaches use of sodium hypochlorite, which is a halogenated compound. Thus, Applicants argument is unpersuasive. 

As Applicant’s claims exclude key components of the cited art (i.e. hypochlorite for chlorination of waste water by Karaman and silica nanoparticles required to blend with alumina in Jeong) they cited art to don’t give rise to an obviousness rationale for Applicant’s claimed invention. 
Examiner disagrees. Applicants’ claims use the transitional phrase “comprising” with regard to both method steps and the composition. Since comprising is open-ended, Applicants argument that the claims exclude components is unpersuasive.

  Applicants submit that Karaman requires the use of hypochlorite in its chlorination scheme, which is further utilized to adsorb and remove anionic surfactants (e.g., shampoos, feces, and the like) from the treated waste water (i.e., bulk solution). This is quite distinct from Applicant’s methods of intentionally using a biocide (e.g. quaternary surfactants and non-surface active nonionic chemicals) in combination with alumina to remove microorganisms, including biofilm on a surface. Applicants submit the rejection should be withdrawn. 
Examiner disagrees. The instant claims require only two steps: contacting sessile microbial populations [or water system] with a composition comprising a biocide and alumina and reducing or eliminating the microbial populations. Here, Karaman teaches contacting microbes with a disinfectant such as hypochlorite (a biocide) and alumina to remove the microbes. The exemplary biocides mentioned by counsel are not required by the instant claims. Thus, Applicants argument is unpersuasive. 

Jeong’s blended use of both silica and alumina to remove microorganisms in a bulk solution is quite distinct form reducing biocides and sessile microbes, which are far more difficult to kill. See for example, the citation “Microbes in a Biofilm are Harder to Kill than Microbes in Isolation” (https://www.cs.montana.edu/webworks/projects/stevesbook/contents/chapters/chapter001/sectio n006/green/page004.html). This concept is further described in Applicant’s Specification as well and highlights the inventiveness of the claimed methods. Applicants request the rejection be withdrawn. 
prima facie case of obviousness. Applicants may wish to consider presenting this argument in the form of secondary considerations. See MPEP 716.02. In its current form and without probative evidence, the argument is unpersuasive. For these reasons, the obviousness rejection is maintained.


Conclusion
No claims are currently allowed. 
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612